DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 14, 17, 23-24, 30, 35, 36, 38, 49-50, 53, 57-65 are pending.  Applicant’s previous election of claims 1, 14, 17, 23, 53, 57-65 and the species in which the pendent group is included still applies and claims 24, 30, 35-36, 38, 49-50 remain withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/21 has been entered.
Claim Objections

Claims 1 appears to include a phrase that was intended to be removed: “wherein the pendant groups are…”.
Claims 1 recites “backbones chosen from a backbone chosen from” which is redundant.
“A polymethacrylate” is recited in claim 1 but none of the other polymers begin with the word “a”.
Claim Rejections - 35 USC § 112(a)/first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 63-65 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 63 recites a structure/formula that is not supported and does not appear in the original disclosure.  The structure/formula provided in FIG. 2 does not support the structure/formula in claim 63 which is different in scope.
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same new matter issue(s) via their dependency.  

Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 58 and 63-65 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 58 recites a PDMS resin comprising pendant groups which is vague because the present disclosure appears to provide a very unconventional interpretation of this recitation.  For example, in Example 1, a “pendant branched PDMS resin” is described as the reaction product of reactants via a radical initiator that would form a backbone of vinyl/acrylate groups and without any dimethylsiloxane groups (only trimethylsiloxy and trimethoxysilane groups as pendant groups instead of in the backbone).  This contradicts the well established interpretation of PDMS/polydimethylsiloxane as having the following structure, and therefore it is unclear what interpretation Applicant is intended for the recited PDMS resin comprising pendant groups.

    PNG
    media_image1.png
    168
    319
    media_image1.png
    Greyscale

Claim 58 is also vague because it is unclear how the wavy lines in the illustrated pendant groups are attached to the polydimethylsiloxane backbone (it is unclear if that is the location of the covalent bond or the location of a linking group which itself may be covalently bonded to the backbone).  “The polydimethylsiloxane backbone” also lacks proper antecedent basis.
Claim 58 is also vague in terms of reciting pendant groups covalently bonded to a polydimethylsiloxane backbone because a polydimethylsiloxane backbone is already fully constrained via the two methyl groups, such that it is unclear if one of these methyl groups is intended to be replaced with the pendant group or if an entire dimethylsiloxane repeating unit may be replaced with the pendant group.
Claim 63 is vague because it recites a structure/formula that is unclear in scope in terms of in which ways the structure is representation/illustrative and in which ways the structure is a definite chemical formula.  For example, it is unclear if the backbone is linear as illustrate in the formula, or if it may be branched.  It is unclear what the wavy line at the bottom represents and it is also unclear if Y is a crosslinking functional group or an already crosslinked functional group.  It is unclear if the wavy lines for the pendant groups are attached to the backbone (it is unclear if that is the location of the covalent bond or the location of a linking group which itself may be covalently bonded to the backbone).  It is also unclear if there are intended to be two Xp groups for every single Y group and if they are required to have the claimed order in the polymer chain.
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1, 14, 17, 23, 53, 59-65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (U.S. 2011/0015099).
Regarding claims 1, 14, 17, 23, 53, 59-65, Xiong teaches an antifouling coating for a substrate (thus formed on the exposed/exterior surface of that substrate as in claim 1) that comprises an acrylate backbone polymer having the claimed pendant groups via the claimed linking groups (formed by 3-[tris(trimethyl)siloxysilyl]propyl methacrylate, as in claims 1, 60 and 65) and also comprising a crosslinking group which may be, e.g., a pendant unsaturated carbon-carbon group ([0038]) thus forming the first crosslinking moiety of claim 53 (when, e.g., two vinyl unsaturated groups are polymerized) that crosslinks multiple acrylate backbone polymer chains having pendant groups, as in claims 59, 61 and 62 (see abstract, [0028]-[0038]).  The last crosslinking group as in claim 53 would also be formed when a combination of crosslinkable groups from formula II ([0033]) are used with one crosslinkable group having R10-R12 as alkoxy groups and one crosslinkable group having R10 as an alkoxy group and R11-R12 as methyl groups.  The above structure of multiple acrylate backbone polymer chains having pendant groups and crosslinking between chains appears to meet the limitations of claims 63-65 (see the 112 rejection above).  
The coating also may comprise nanoparticles ([0030]) as in claim 14, is not required to have a fluorine as in claim 23, and may be provided to a thickness of 300 microns as in claim 17 (this is disclosed in the examples via the 300 micron draw down bar, [0045], which means that the thickness would have been obvious to have used for the general teaching of Xiong, not just the examples, because it is shown to be satisfactory for achieving the inventive effects by being used in the examples).  In addition to the thickness discussed above, it would have been obvious to have adjusted the thickness of the coating in Xiong, including to values within the claimed range, as a result effective variable in order to provide the desired antifouling properties with minimal coating thickness/material costs, e.g., as low as the diameter of the inorganic component, e.g., 0.1nm-1mm ([0031]).

Claim(s) 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (U.S. 2011/0015099) as applied to claim 1 above and further in view of Bandyopadhyay et al. (hereinafter Bandy U.S. 2018/0148599).
Regarding claim 57, Xiong discloses that the coating may be hydrophobic ([0017]) but does not disclose oleophobicity.  However, Bandy is also based on antifouling coatings based on silane reactants with unsaturated groups and teaches that hydrophobicity and oleophobicity may be provided to repel oil-based and water-based fouling (see abstract, [0024]-[0028], [0046]).  Thus, it would have been obvious to have made the coating of Xiong oleophobic and hydrophobic as taught by Bandy to repel oil-based and water-based fouling.
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection.  Remarks which are still deemed relevant are addressed below and are not persuasive.
The previous objection to the specification is withdrawn due to Applicant’s amendment.
Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787